Citation Nr: 0505641	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-22 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability.
 

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

On his VA Form 9 submitted in July 2003, the veteran 
requested a hearing before a traveling Veterans Law Judge.  
In October 2003 he visited the RO and cancelled his requested 
Board hearing, indicating that he did not want to reschedule 
the hearing.  A December 2003 supplemental statement of the 
case described the above sequence of events, and the veteran 
has not since suggested that he desires a Board hearing.


FINDINGS OF FACT

1.  An unappealed January 2000 rating decision determined 
that new and material evidence had not been presented to 
reopen the claim for service connection for psychiatric 
disability.

2.  The evidence received since the January 2000 rating 
decision is duplicative or cumulative of evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a psychiatric disability.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R § 3.159 (2004), amended VA's duties 
to notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in July 2002 correspondence.  Thereafter a January 
2003 rating decision determined that new and material 
evidence had not been presented to reopen the claim for 
service connection for psychiatric disability.  The veteran 
was provided with notice of the January 2003 rating decision, 
and with a statement of the case in July 2003.  Based on the 
procedural history of this case, it is the conclusion of the 
Board that VA has complied with the duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  In 
this regard, the Board notes that the veteran is apparently 
receiving disability benefits from the Social Security 
Administration (SSA).  While records from that agency are not 
on file, neither the veteran nor his representative has 
requested that VA obtain any records that the SSA holds, or 
otherwise suggested that any records held by SSA are germane 
to the instant claim.  In February 2003, the veteran 
requested that VA send certain records to the SSA, and that 
there is otherwise no indication that the SSA maintains any 
records that are not already on file, or that any records 
from SSA are otherwise relevant.  In this regard, the veteran 
has consistently indicated that he did not seek any post-
service medical care for psychiatric complaints until 1985 
(more than a decade after service), and that any records from 
SSA consequently are unlikely to show psychiatric disability 
prior to that year, or to otherwise link any psychiatric 
disorder to the appellant's period of service.  For the above 
reasons, further delay of the appellate process to secure any 
records from SSA is not warranted.

The Board also notes that following the issuance of the last 
supplemental statement of the case in December 2003, an 
August 2001 private medical record and VA treatment records 
for October 2003 to April 2004 were added to the file.  The 
private medical record is a duplicate of another entry 
previously considered by the RO.  The VA treatment records 
are cumulative of evidence already considered, inasmuch as 
they merely show current treatment for psychiatric 
disability.  As the above evidence is not additional and 
pertinent, remand of the case for the issuance of a 
supplemental statement of the case is not appropriate.  See 
generally 38 C.F.R. § 19.31 (2004).

The record reflects that the veteran has not been afforded a 
VA examination addressing the etiology of his psychiatric 
disability.  He has requested that VA forward his records to 
his treating VA physician for a medical opinion.  While VA 
has a limited duty to assist the veteran in obtaining records 
in connection with his claim, under 38 U.S.C.A. § 5103A(f), 
this duty does not extend to affording a VA examination or 
obtaining a medical opinion unless and until his claim has 
been reopened.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service incurrence of a psychosis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See; Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A June 1992 Board decision denied entitlement to service 
connection for psychiatric disability.  Subsequent unappealed 
rating decisions of May 1995 and January 2000 determined that 
new and material evidence had not been presented to reopen 
the claim.  Consequently, further consideration of the merits 
whether service connection is warranted for a psychiatric 
disability may now be considered only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence on file at the time of the January 2000 rating 
decision included service medical records showing that the 
veteran presented in March 1972 reporting that he had been 
considering turning himself in as a drug abuser, although he 
clarified that he did not actually use drugs; he explained 
that he was wasting his time in service and was interested in 
leaving to take care of family matters.  He was recommended 
for counseling and re-assignment, or in the alternative, for 
separation as unsuitable for service because of a passive-
aggressive personality disorder.  The veteran thereafter 
received counseling in March and April 1972, and was 
prescribed Valium on one occasion for nervous tension.  When 
the veteran was last seen in April 1972, the clinician 
recommended a change in environment and scenery.  The report 
of the veteran's examination for discharge is silent for any 
reference to psychiatric complaints or findings.  

Evidence previously considered in the January 2000 rating 
decision included VA treatment records for March 1983 to 
April 1999 showing that the veteran was first seen in 
November 1985 for the recent onset of psychiatric symptoms.  
Subsequent records show treatment for schizoaffective and 
bipolar disorders, as well as for schizophrenia.  

The evidence previously considered by the January 2000 rating 
decision also included private medical records for the period 
from August 1967 to May 1997, including from the Buffalo 
Psychiatric Center and Erie County Medical Center.  The 
records showed that the veteran was hospitalized in 1985 
after an incident in which he was arrested for driving while 
intoxicated and for resisting arrest.  He presented as 
anxious and tense, with paranoid ideations and ideas of 
reference.  He did not report a history of any psychiatric 
symptoms for the years prior to 1985, but his sister reported 
that his DD 214N showed that he was discharged from service 
for a personality disorder.  He was diagnosed with 
schizophreniform disorder with paranoid features, as well as 
with alcohol abuse.  

A December 1986 hospitalization report indicates that he had 
no psychiatric history prior to 1985, other than for the 
diagnosis of a personality disorder in service, and that 
prior to 1985 he had a stable work history.  The hospital 
report suggested that his depressive symptoms might have been 
precipitated by a recent job loss and the failure of his 
marriage several years before.  Subsequent private medical 
records show treatment for psychiatric disorders.

The evidence previously of record in January 2000 also 
included the veteran's original October 1986 application for 
service connection for psychiatric disability, which shows 
that he did not report receiving any psychiatric treatment 
prior to October 1985.  On the application he stated that he 
was discharged from service for psychiatric reasons.

The evidence on file in January 2000 also included May 1990 
and August 1990 statements by W. Park, M.D.  In his May 1990 
statement Dr. Park indicated that after reviewing the medical 
records, he believed the veteran had a nervous condition in 
service.  He further explained that the nervous condition 
precipitated the current bipolar disorder.  In his August 
1990 statement, Dr. Park noted that he had treated the 
veteran since March 1990, and that he believed the 
personality disorder diagnosed in service made the veteran 
especially susceptible to developing severe mental health 
problems.  He also noted that the Valium prescribed in 
service connoted an anxiety disorder, and that the service 
records also documented suicidal ideation.  He concluded that 
the veteran's military duties contributed heavily to his 
current psychiatric disorder.

The evidence previously considered also included several 
statements by the veteran as well as the transcript of his 
testimony at a February 1991 hearing before a hearing 
officer.  In his statements and testimony the veteran 
essentially argued that he had no psychiatric problems prior 
to service, that his psychiatric condition began in March 
1972 (at which time he was experiencing alternating 
depression and anxiety), and that his psychiatric symptoms 
continued until he was discharged.  The veteran indicated 
that he was administratively discharged on the basis of a 
personality disorder, and that he continued to experience 
psychiatric symptoms after service (e.g., assaulting his 
spouse in 1977), but did not seek treatment until 1985.  The 
veteran argued that he was misdiagnosed in service with a 
personality disorder, and explained that he would not have 
been prescribed Valium for a mere personality defect.  He 
explained that he also would not have had a stable work 
history with a personality disorder.  The veteran argued that 
his psychiatric disorder was precipitated by the combination 
of his inservice ankle fracture, the death of his 
grandfather, and his father's disability.

The evidence previously considered also included a February 
1995 statement by [redacted]. (a service comrade), and a 
March 1995 statement by the veteran's mother.  Mr. [redacted] 
indicated that he witnessed the veteran become withdrawn and 
depressed after breaking a leg and learning about the death 
of his grandfather.  The veteran's mother indicated that his 
grandfather died during the appellant's period of service.  
She also concluded that the veteran had depression, but not a 
personality disorder.

The evidence on file at the time of the January 2000 rating 
decision lastly included excerpts from medical publications 
which describe several psychiatric disorders, and describe 
the characteristics of passive-aggressive personality 
disorders.

Pertinent evidence added to the record since the January 2000 
rating decision consists of an August 1995 affidavit by the 
veteran's probation officer and associated materials; VA 
medical records for June 1996 to April 2004; private medical 
records (including from Buffalo General Hospital) for March 
1999 to August 2001; an excerpt from a medical publication 
with annotations by the claimant; and several statements by 
the appellant.

The August 1995 affidavit and associated materials indicate 
that the veteran was arrested and/or investigated for several 
offenses in 1994 and 1995.  This evidence is new, but is not 
material as it does not address whether any psychiatric 
disorder is related to the veteran's period of service, or 
even address the onset of any psychiatric symptoms.  The 
evidence therefore does not raise a reasonable possibility of 
substantiating the claim.

The VA medical records document continued treatment for 
bipolar and schizoaffective disorders, and note that the 
veteran reported, historically, that while his psychiatric 
illness began in 1985, he had been depressed for many years 
prior to 1985.  The veteran also reported that he was 
diagnosed with passive-aggressive personality in service, but 
he described also experiencing depressive symptoms inservice, 
such as lack of motivation and ambition, and suicidal 
ideation.  The veteran reported that he was divorced in 1980 
because of his mood swings.  Although the veteran reported to 
his treating physicians that he experienced depressive 
symptoms in service, none of the physicians further addressed 
his statements or indicated that the current psychiatric 
disability is related to service.  Evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  As VA medical records do not 
address whether the veteran's psychiatric disability is 
etiologically related to service, they do not raise a 
reasonable possibility of substantiating the claim.

The private medical records document treatment for bipolar 
disorder and alcohol dependence.  An August 1999 entry 
indicates that the veteran also had a personality disorder, 
not otherwise specified.  The medical records do not, 
however, address the etiology of his psychiatric disability.  
Consequently, while new, they are not material, as they do 
not raise a reasonable possibility of substantiating the 
claim.

The medical publication excerpt indicates that manic 
depressive illness typically begins in the teens, 20s and 
30s, usually begins with depression, and includes at least 
one period of mania.  The excerpt also indicates that 
amphetamines could cause mania.  The veteran annotated the 
excerpt to indicate that he received Valium on active duty, 
and that his grandfather died, his father became disabled, 
and he broke his ankle in service.  The excerpt does not 
purport to suggest that there is a relationship between the 
veteran's psychiatric disability and his period of service.  
Moreover, to the extent that the veteran suggests that the 
above literature suffices to link his current psychiatric 
disability to his period of service, the Board points out 
that the excerpt is general in nature and does not purport to 
address the veteran's particular medical situation, and is 
otherwise too generic to constitute competent medical 
evidence in support of his claim.  Sacks v. West, 11 Vet. 
App. 314 (1998).  With respect to the veteran's annotations, 
the fact that he received Valium in service was previously 
considered at the time of the January 2000 rating decision, 
as were his statements concerning the three events in service 
he believes precipitated his psychiatric condition.  For the 
above reasons, the Board finds that the excerpt, including 
the annotations, do not raise a reasonable possibility of 
substantiating the claim and are not material. 

In his several statements, the veteran argues that he does 
not have a passive-aggressive personality, and has not been 
diagnosed with a passive-aggressive personality since 
service.  He contends that he had a bipolar disorder in 
service.  The Board finds that the veteran's statements are 
merely re-iterations of the statements already on file and 
considered at the time of the January 2000 rating decision.  
His statements are therefore not new.  In any event, the 
Board points out that, as a layperson, his statements as to 
medical diagnosis or causation do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2002)).  

In short, the additional evidence submitted by the veteran to 
reopen his claim does not include any competent evidence 
tending to suggest that his current psychiatric disability is 
etiologically related to his service, or even that the 
disability began prior to 1985.  Consequently, the evidence 
added to the record since the January 2000 rating decision 
does not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has not been submitted, and the veteran's claim of 
entitlement to service connection for psychiatric disability 
is not reopened.  The benefit sought on appeal is denied.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
benefit sought on appeal remains denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


